Citation Nr: 1542587	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the appellant may be recognized as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits.

2.  Entitlement to apportionment of the Veteran's disability compensation payments.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1988.  The Veteran died in May 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant entitlement to recognition as the Veteran's surviving spouse for VA benefits purposes. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of whether the appellant may be recognized as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits:  In May 2015, the appellant submitted a statement to the Board stating that she was supposed to have been afforded a Board hearing, and her representative should have been present.  See also May 2015 letter from Congress (appellant stated she requested to be at a Board hearing, but she has not been afforded such a hearing).  However, there is no indication in the record that the appellant submitted a request for a hearing before the Board.  See e.g., August 2014 Form 9 (appellant declined a Board hearing).  Because it is apparent that VA did not receive the appellant's request for a Board hearing, the Board finds there is good cause to accept the May 2015 appellant statement as a request for a Board hearing, though this request was submitted after 90 days post-certification of the appeal to the Board.  See 38 C.F.R. § 20.1304 (2015).  Thus, the appellant should be contacted to clarify what type of Board hearing she desires, and the appellant should be afforded such a hearing.

Regarding the issue of entitlement to apportionment of the Veteran's disability compensation payments:  In a February 2011 special apportionment decision, the AOJ denied the appellant entitlement to apportionment of the Veteran's disability compensation payments.  Notice as to this determination was sent to the appellant in July 2011, and the appellant timely submitted a notice of disagreement as to this determination in July 2011.  See generally 38 C.F.R. § 20.501(a) (notice of disagreement in a contested claim must be filed within 60 days from the date the decision was mailed).  However, the AOJ has not issued a statement of the case as to this matter.  Therefore, the appellant should be issued a statement of the case regarding the matter of entitlement to apportionment of the Veteran's disability compensation payments.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board notes the appellant's appeal for entitlement to apportionment of the Veteran's disability compensation payments would have warranted a separate written decision or remand by the Board if the Veteran were still living.  See 38 C.F.R. § 19.8; see also BVA Directive 8430, ¶ 14(c)(7) (May 17, 1999).  However, as the Veteran died in May 2012, both issues on appeal, including the issue that involves information not involved in the contested claim, will be addressed in a single written decision or remand, as no Board decision or remand will be furnished to the deceased Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case that addresses the issue of entitlement to apportionment of the Veteran's disability compensation payments.  Inform the appellant that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the appellant perfects the appeal, return the case to the Board. 

As the Veteran died in May 2012, the AOJ's attention is invited to the special procedural requirements pertaining to contested claims insofar as they are applicable in this case.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100-02, 20.500-04.

2. Clarify with the appellant whether she desires a travel Board hearing, a videoconference Board hearing, or a central office Board hearing, to address the issue of whether the appellant may be recognized as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits, on appeal.  Thereafter, schedule the Veteran for such a hearing and process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




